Citation Nr: 1141632	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for depression, to include as secondary to the service-connected bilateral foot disability, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1980.  He received a general discharge under honorable conditions due to unsuitability (apathy, defective attitude or inability to expend efforts constructively).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened a previously-denied claim for service connection for depression and denied the claim on its merits.

Although the RO reopened the claim and adjudicated on the merits, the Board must first determine if claim was properly reopened and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issue as reflected on the title page.

The Veteran testified before the RO's Decision Review Officer (DRO) in a hearing in October 2008.  A transcript of his testimony is of record.


FINDINGS OF FACT

1.  Service connection for depression was denied in a decision by the RO in April 2002; the Veteran was notified of the decision but did not appeal.

2.  Evidence received since the April 2002 RO decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for depression and is not cumulative or redundant of evidence already of record.

3.  The Veteran is service-connected for residuals of cold injury to both feet and for related hypoesthesia of both feet.

4.  Depression is not etiologically related to service or to the service-connected foot disabilities.
  

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for depression, to include as secondary to the service-connected bilateral foot disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Depression is not due to or aggravated by active service and is not proximately due to or the result of a service service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent.

With respect to the reopened claim, full VCAA notice to include the disability-rating and effective date elements was provided to the Veteran in April 2007, and he had ample opportunity to respond prior to issuance of the August 2007 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders.  The Veteran's representative contends the case should be remanded to the RO to procure Social Security Administration (SSA) records, but the SSA disability determination and associated medical records are already associated with the claims file.

The Veteran's representative also asserts the claim should be remanded for medical examination to determine whether the claimed disorder is due to cold injuries to the feet, but the file already contains a July 2007 examination report by a VA psychologist stating no such relationship exists.  The Veteran has not shown any reason why the examination report is inadequate, and the competency of a VA examiner is presumed absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

The Board will accordingly address the merits of the issue on appeal.

Petition to Reopen a Claim

Legal Principles

Generally, a claim that has been denied may be reopened upon the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for depression by a rating decision in April 2002, based on a determination that the Veteran had not shown evidence of a permanent residual or chronic disability.  The Veteran was notified of the decision by a letter in April 2002, but he did not appeal.  The RO's decision in April 2002 is accordingly final as to the evidence then of record.  38 C.F.R. § 20.302.

As noted below, the evidence received since April 2002 includes psychiatric treatment notes showing a clinical impression of depression and mood disorder.  Medical evidence of a disability is an element of service connection that was not present in April 2002; accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.


Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Service treatment records (STRs) show the Veteran sustained a cold injury in October 1979 and subsequently developed pedal edema.  In January 1980 he was medically evacuated from Germany to Fort Gordon, Georgia for further assessment, and while assigned to Fort Gordon he was identified for discharge from service for unsuitability under Chapter 13, Army Regulation (AR) 635-200 (separations).  The Veteran was provided the requisite medical examination for Chapter 13 discharge in September 1980; in a self-reported Report of Medical History he reported a history of symptoms including depression or excessive worry, nervous trouble and frequent trouble sleeping, but the clinical mental status examination showed no significant  mental illness and his psychiatric evaluation on discharge was "normal."

The Veteran was treated in the VA pain clinic in September and December 2003 for complaints associated with complex regional pain syndrome (CRPS) in the bilateral upper extremities and reported neurological symptoms in the feet and legs; there was no indication of psychiatric symptoms associated with the pain symptoms.
However, VA psychiatric treatment notes show impressions of reactive depression secondary to chronic pain (June 2004), depression secondary to chronic pain (November 2004) and mood disorder secondary to chronic pain from RSD (February 2005-November 2008).

The Veteran had a VA neurological consult in January 2005 in which the neurologist noted history of a crush injury to the right arm with subsequent related surgery in 1998.  The Veteran reported that since the 1998 surgery he experienced pain on the entire right side of the body, including the feet.  He also reported severe cramping and burning of the feet, which he attributed to the service-connected frostbite injury.  The neurologist was unable to perform a clinical examination because the Veteran complained of pain before even being touched.  The clinical impression was status post sympathetic lesion with resultant pain syndrome on the right body and also frostbite injury to the lower extremities with burning pain.

The Veteran had a VA-contracted examination of the feet in November 2006, in which the examiner noted the presence of nonservice-connected reflex sympathetic dystrophy (RSD) of the right hand but also noted complaints related to both feet.  The examiner diagnosed bilateral lower extremity spastic clonus, which the examiner noted to be of undetermined etiology and also diagnosed mild bilateral residual cold injuries.  The examination report is silent in regard to any psychiatric disabilities associated with the bilateral foot disability.

The Veteran was examined by a VA psychologist in July 2007; the examiner reviewed the claims file and the Veteran's medical treatment records.  The Veteran endorsed current physical complaints of sweating, pain and cramping on the entire body, and swelling of the feet, and also reported psychiatric symptoms of restlessness and hearing voices.  The examiner conducted an interview of the Veteran and noted observations in detail.  The examiner diagnosed pain disorder associated with both psychological factors and general medical condition.  The examiner stated an opinion that the Veteran did not have current depression that was caused by or the result of the service-connected residuals of cold injury to both feet, because the Veteran's pain syndrome was widespread over the entire body with some psychosis reported as well; there was no objective data of record to link the claimed depression to his complaints of cold injury residuals.

The Veteran testified before the RO's DRO in October 2008 that after being frostbitten in service he almost had his feet amputated; he was hospitalized for almost a year prior to being medically discharged for his foot disability.  The Veteran asserted his depression first set in after being frostbitten and that he had been "messed up" since he came out [of service].  The Veteran also particularly complained that the VA examiner had only seen him for a brief time, and was not a "real doctor," whereas his attending VA psychiatrist had told him his depression was related to his frostbite residuals.  

The Veteran's acquaintance Ms. NC submitted a letter in April 2009 asserting she had known the Veteran since 1998 and he continuously exhibited symptoms of foot pain related to his in-service frostbite injury.  She stated the Veteran had depression because of his foot problems related to frostbite in service.

On review of the evidence above, the Board finds at the outset that the evidence does not support direct service connection for depression.  Although the Veteran reported depressive symptoms at the time of his separation examination, there is no indication of any treatment or complaint of depressive symptoms during service, and he was not shown to have had a psychiatric disorder at the time of discharge from service.  There is no clinical record of any psychiatric disorder until June 2004, 20 years after discharge from service; the passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In that regard, service connection may be established by a continuity of symptomatology between a current disorder and service.  The Veteran testified he has been "messed up" since service, and symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's testimony of having been "messed up" since service, ( and by which it is understood he meant he was depressed since service) is not credible because the Veteran is shown to be a convicted felon and therefore of bad character; see Florida Department of Corrections inmate release dated in March 2002 and relating to felony conviction with concealed weapon.  Further, the Veteran's testimony of having a foot disability so severe as to nearly require amputation in service is inconsistent with STRs, which show clinical evaluation of the feet as "normal" at the time of discharge.  VA examinations in December 1980 and January 1984 are silent in regard to any current psychiatric symptoms, and there is no medical opinion showing a direct relationship between service and a current psychiatric disorder.  The Board accordingly finds entitlement to service connection on a direct basis is not shown

Turning to secondary service connection, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).   

The Veteran has a service-connected bilateral foot disability (residuals of frostbite) as well as secondary service connection for right and left foot hypoesthesia; he has no other service-connected disabilities.  He also has psychiatric disorders diagnosed as depression, reactive depression or mood disorder.   Accordingly, the first two elements of secondary service connection are met.

However, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must generally be competent medical evidence of such causation or aggravation.  Jones v. Brown, 7 Vet. App. 134 (1994).  In this case the VA psychologist's examination report states the Veteran's psychiatric disorder is not related to the service-connected disability, and such opinion is not controverted by any other competent medical opinion of record.  The Board concludes that the third element of secondary service connection is not satisfied.

The Veteran has asserted in his testimony and in his correspondence to VA that his attending VA psychiatrist has informed him that his claimed psychiatric disorder is due to the service-connected bilateral foot disability.  However, as noted above the VA treatment notes written by that psychiatrist show no such opinion; in fact, the psychiatrist attributes the Veteran's mood disorder to RSD, which is specifically due to a nonservice-connected workplace injury in December 1997 rather than to the service-connected foot disability (see Shands Clinic treatment notes in March 1998, and see also SSA disability file granting disability for RSD of the right upper extremity with chronic pain).  Although the Veteran has a different interpretation of what he was told by the VA psychiatrist, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).

The Veteran's representative submitted an Appellant's Brief in September 2011 asserting that the Veteran's nonservice-connected RSD is "more than likely related to the cold injuries suffered in service" but the Board is unable to find any medical evidence of record showing that RSD is related to the cold injuries in service.  On the contrary, the clinical record clearly and specifically relates RSD to the work-related injury to the RUE suffered in December 1997 with follow-up surgery in 1998. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the DRO, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  To the degree that the Veteran's lay evidence asserts a current psychiatric disorder and a current service-connected physical disability, such evidence is confirmed by the objective medical evidence of record.  However, to the degree that the lay evidence is intended to show a relationship between the two, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the medical opinion of record contradicts the Veteran's opinion in regard to the etiology of his claimed disability.

In regard to the lay statement from Ms. NC, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Ms. NC credibly reported the Veteran as having complained of foot pain since 1998, and she is also competent to report that she has observed the Veteran to appeared to be depressed.  However, Ms. NC is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu, 2 Vet. App. 492, 494.  
  
In sum, the Board has found the Veteran does not have a psychiatric disorder that is etiologically related to service or to the service-connected disabilities of the bilateral feet.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence in this case preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
      

ORDER

As new and material evidence has been received, reopening of the claim for service connection for depression is granted.  

Service connection for depression, to include as secondary to the service-connected disability of the bilateral feet, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


